 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      WENDY MAGUIRE,
                                                              NO. C18-1301RSL
 9
                           Plaintiff,

10
                    v.                                        ORDER GRANTING PLAINTIFF’S
                                                              MOTION TO AMEND
11
      ECO SCIENCE SOLUTIONS, INC., et al.,

12
                           Defendants.

13

14
           This matter comes before the Court on “Plaintiff’s Motion for Leave to Amend the
15

16   Complaint.” Dkt. # 41. The motion was timely filed and defendants have not opposed the

17   amendment. The motion is therefore GRANTED. Plaintiff shall, within seven days of the date of
18   this Order, file her First Amended Complaint in substantially the form of Dkt. # 42-2.
19

20
           Dated this 30th day of October, 2019.
21

22
                                              A
                                              Robert S. Lasnik
23                                            United States District Judge

24

25

26

27
     ORDER GRANTING PLAINTIFF’S
28   MOTION TO AMEND - 1
